      Case 19-09779        Doc 38-2       Filed 11/14/19 Entered 11/14/19 11:11:40              Desc Notice
                                         to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604


In Re:
                                                           Case No. 19−09779
Susan Ann Mason                                            :
15712 Orlan Brook Drive                                    Chapter : 13
APT# 151                                                   Judge :   Donald R Cassling
Orland Park, IL 60462
SSN: xxx−xx−5164 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : Select Portfolio Servicing, Inc.


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
US Bank Trust National Association of your claim in the above matter, designated Claim No. 10 . If no objections
are filed by you on or before December 5, 2019 the Court shall substitute US Bank Trust National Association in your
place and stead as a claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by the
court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: November 15, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
